312 F.2d 747
L. Gilbert COHEN, Appellant,v.TIME, INC., and Life Circulation Co., Appellees.
No. 17133.
United States Court of Appeals Eighth Circuit.
February 12, 1963.

Appeal from the United States District Court for the District of Minnesota; Gunnar Nordbye, Judge.
L. Gilbert Cohen, Minneapolis, Minn., made argument and filed brief pro se.
Edward J. Schwartzbauer, Minneapolis, Minn., made argument for appellees and Curtis D. Forslund and Dorsey Owen, Marquart, Windhorst & West, Minneapolis, Minn., were on the brief with him.
Before VOGEL, BLACKMUN and RIDGE, Circuit Judges.
PER CURIAM.


1
This is an action to recover treble damages under the Sherman and Clayton Anti-Trust Laws, 15 U.S.C.A. § 1, et seq., and 15 U.S.C.A. § 12 et seq. Plaintiff-appellant, who has appeared in the District Court and here pro se, claims that Time and Life were parties to a conspiracy among various publishers to allocate the sponsored circulations market to themselves.


2
Time and Life moved for summary judgment, basing their motion on interrogatories, depositions, correspondence between the parties and affidavits of Time and Life employees. Nothing was introduced in behalf of the appellant to counteract the showing by the appellees. In a cogent and carefully detailed opinion, the District Court fully demonstrated the non-existence of any genuine issue of fact and accordingly granted appellees' motion. No purpose could be served in the reiteration here of the reasons given by the District Court and accordingly we affirm on the basis of its opinion, Cohen v. Curtis Pub. Co., D.C. 31 F.R.D. 569.